                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                          OPINION & ORDER

 PATRICK LEGAN,

              Defendant.


                                  INTRODUCTION

      Pending are Defendant Patrick Duane Legan's Motion to Vacate

Multiplicitous Count (Doc. 53) and a petition to revoke Legan's supervised release

(Doc. 49). Legan's Motion to Vacate is denied. For the reasons stated below, his

supervised release is revoked only on Count I. Count II is dormant and forms no

basis in fact or law for the sentence imposed for violating the conditions of

supervised release on Count I.

                                   BACKGROUND

      On July 10, 2007, Legan pied guilty to one count of receiving child

pornography in violation of 18 U.S.C. § 2252A(a)(2) (Count I) and one count of

possessing child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) (Count

11). (Doc. 28.) On February 8, 2008, Legan was sentenced to 132 months'


                                          1
imprisonment on Count I and 120 months' imprisonment on Count II, to be served

concurrently, and fined a $100 special assessment for each count. (Doc. 41.)

Legan was also sentenced to a lifetime term of supervised release on each count, to

be served concurrently. (Id.) He did not appeal the sentence.

      A little over one month later, on March 20, 2008, the Ninth Circuit decided

United States v. Davenport, 519 F.3d 940 (9th Cir. 2008). Davenport held that

possession of child pornography is a lesser included offense of receipt of child

pornography. Id. at 945. Accordingly, judgment of conviction for both offenses

violates the Fifth Amendment's prohibition on double jeopardy. Id. 947-48.

Legan did not move for relief or file a habeas petition after Davenport.

      Legan began his terms of supervised release on October 13, 2016. On

November 5, 2018, a revocation petition alleged that he had violated three

conditions of his release. (Doc. 49.) At a revocation hearing on November 15,

2018, Legan admitted the first two violations and the Court dismissed the third

upon the government's motion. The Court revoked Legan's supervised release on

Count I. The day before the hearing, Legan filed a motion to vacate his conviction

for either Count I or Count II as multiplicitous under Davenport and the Double

Jeopardy Clause. (Doc. 53.) The parties discussed the motion at the hearing, but

the Court delayed disposition of the motion, sentencing on the revocation as to




                                         2
Count I, and the revocation as to Count II to allow further briefing. A final

disposition hearing was held on December 7, 2018.

                                LEGAL STANDARDS

      Finality "is essential to the operation of our criminal justice system."

Teague v. Lane, 489 U.S. 289, 309 (1989). Accordingly, criminal defendants are

limited in how and when they can challenge their convictions. The general rule is

that a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 is

the exclusive means of collaterally attacking a federal conviction. Ivy v. Pontesso,

328 F.3d 1057, 1059 (9th Cir. 2003). Federal prisoners cannot petition for habeas

corpus under 28 U.S.C. § 2241 unless they first demonstrate that§ 2255 is

"inadequate or ineffective." 28 U.S.C. § 2255(e); see also Ivy, 328 F.3d at 1059.

Similarly, other common law writs are only available "to the extent that they fill

'gaps' in the current systems of postconviction relief." United States v. Valdez-

Pacheco, 237 F.3d 1077, 1079 (9th Cir. 2001). The default, then, is to construe

any motion for relief from a final conviction as a motion under§ 2255. See United

States v. Castro-Verdugo, 750 F.3d 1065, 1071 (9th Cir. 2014).

                                     ANALYSIS

I.    Motion to vacate

      Legan's simultaneous conviction and sentencing for possession and receipt

of child pornography violates the Double Jeopardy Clause. The law of the Ninth

                                          3
Circuit was not established when Legan was first sentenced. Now, Legan argues

that Davenport makes his convictions unlawful in retrospect. Determining whether

a rule applies retroactively only matters for new rules. See Chaidez v. United

States, 568 U.S. 342, 347--48 (2013). Davenport was arguably a straightforward

application of the Blockburger test. See 519 F.3d at 943--46. Under Blockburger,

Legan' s convictions and sentences were likely unlawful at the time they came

down. Davenport just made that explicit. The issue, then, is not whether Legan's

convictions are multiplicitous under Blockburger and Davenport-they are.

Rather, it is whether anything can be done about it 10 years after the convictions

have become final when there was no appeal and no petition under 28 U.S.C.

§ 2255.

      Legan has not identified the legal basis for his motion to vacate.

Consequently, it is treated as a motion under 28 U.S.C. § 2255 and denied as time-

barred. Motions under§ 2255 must be filed within one-year from the latest of

      ( 1) the date on which the judgment of conviction becomes final;
      (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the
           United States is removed, if the movant was prevented from making
           a motion by such governmental action;
      (3) the date on which the right asserted was initially recognized by the
           Supreme Court, if that right has been newly recognized by the
           Supreme Court and made retroactively applicable to cases on
           collateral review; or
      (4) the date on which the facts supporting the claim or claims presented
           could have been discovered through the exercise of due diligence.

                                         4
28 U.S.C. § 2255(f). A conviction becomes final when the United States Supreme

Court denies certiorari or the time to file a cert petition lapses. See United States v.

Gilbert, 807 F .3d 1197, 1199 (9th Cir. 2015). If the defendant does not appeal,

then a "conviction becomes final when the time for filing a direct appeal expires,"

id, which was 10 days after the entry of judgment when Legan was sentenced,

Fed. R. App. P. 4(b) (2008). Judgment was entered in this case on February 8,

2008. Legan did not appeal. Thus, his conviction became final on February 18,

2008, and the one-year limitation period to bring a§ 2255 motion has long past.

      Legan concedes that a§ 2255 claim is time-barred. He argues, though, that

§ 2255 and similar provisions are merely vehicles for bringing a claim, and that he

need not rely on them because the pending revocation petition puts his claim

before the Court. This Court has no authority to vacate a 10-year-old conviction in

a revocation proceeding. Legan asserts that the Fifth Amendment and the Supreme

Court case Ball v. United States, 470 U.S. 856 (1985), authorize vacating a

conviction at this late stage. He is incorrect. The Fifth Amendment's Double

Jeopardy Clause provides that "nor shall any person be subject for the same

offense to be twice put in jeopardy of life or limb." U.S. Const. amend V. It does

not proscribe a remedy for double jeopardy violations. Ball held that while a

defendant can be prosecuted on multiplicitous counts-in that case possession and

receipt of the same firearm-entering judgment on both counts violates the Double

                                           5
Jeopardy Clause. 470 U.S. at 864-65. When that happens, the remedy is to vacate

one of the multiplicitous convictions. Id. Together the Fifth Amendment and Ball

explain what counts as a double jeopardy violation and how to fix it. They do not

authorize courts to remedy any double jeopardy violation they come across in the

absence of an identifiable procedural means to do so.

      That authority must come from Congress. See U.S. Const. art. III,§ 3. And,

Congress has not provided it to a revoking court. The statute governing sentences

of imprisonment, 18 U.S.C. § 3582, provides that even though a sentence of

imprisonment can be modified in limited ways that are not relevant here, "a

judgment of conviction that includes such a sentence constitutes a final judgment

for all other purposes." 18 U.S.C. § 3582(b). The statute governing supervised

release and revocation, 18 U.S.C. § 3583, does not allow a revoking court to

dismiss or vacate convictions.

      Indeed, the Ninth Circuit has expressly held that a revocation proceeding "is

not the proper avenue through which to attack the validity of the original

sentence." Castro-Verdugo, 750 F.3d at 1068. Castro-Verdugo pied guilty to

illegal reentry and was sentenced to a term of imprisonment and probation. Id. at

1067. The imposition of both imprisonment and probation violated the court's

statutory authority, but Castro-Verdugo did not appeal or otherwise move for

relief. Id. Two years later, the district court revoked Castro-Verdugo' s probation


                                         6
after he pied guilty to illegal reentry again. Id. at 1067-68. On appeal, Castro-

Verdugo challenged the district court's jurisdiction to revoke his probation, given

the probation sentence was unlawful. Id. at 1068. The Ninth Circuit characterized

the appeal as an impermissible challenge to the underlying conviction and

explained that allowing such a challenge would thwart the statutory procedure

Congress set forth in 28 U.S.C. § 2255. Id. at 1068-70. The Circuit then affirmed

the revocation, notwithstanding that the probation was imposed in error. See id.

1072.

        Castro-Verdugo refutes Legan's argument that the procedural posture of this

case allows him to bypass the requirements of§ 2255. From February 8 until

February 18, 2008, Legan could have appealed. After that, he had one year to file

a § 2255 motion. Perhaps he doubted his chances of success before Davenport

made clear that his convictions were multiplicitous. But Davenport was decided

on March 20, 2008, when Legan still had nearly 11 months to file a§ 2255 motion.

His time for doing so expired on February 18, 2009, and with it, this Court's power

to provide the relief he seeks. Now, 10 years after Legan's convictions became

final, his after-the-fact motion to vacate must be denied.

II.     Revocation

        Denying Legan's motion to vacate does not end the inquiry. The remaining

question is what bearing, if any, the multiplicity of his convictions has on the


                                          7
revocation of the supervised release terms he is serving for those convictions.

Legan argues that because he is serving concurrent terms of supervised release for

multiplicitous convictions, revoking either or both terms would result in a double

jeopardy violation. If one term is revoked, Legan will serve a revocation sentence

concurrently with a supervised release term, and if both terms are revoked, Legan

will serve two concurrent revocation sentences. He argues that either way he will

be serving sentences for multiplicitous convictions and that the revocation

judgment imposing one or both of those sentences will necessarily violate the

Double Jeopardy Clause.

      Revocation penalties, though, are attributed to the initial offense. Johnson v.

United States, 529 U.S. 694, 700 (2000). "Thus, the entire sentence, including the

period of supervised release, is the punishment for the original crime, and 'it is the

original sentence that is executed when the defendant is returned to prison after a

violation of the terms' of his release." United States v. Soto-Olivas, 44 F.3d 788,

790 (9th Cir. 1995) (quoting United States v. Paskow, 11 F.3d 873, 881 (9th Cir.

1993)). The revocation judgment does not result in a new double jeopardy

violation, but would relate back to the original conviction and judgment, which, as

described above, cannot be challenged at the revocation stage.

      The Ninth Circuit has instructed that "a court should consider the petition for

probation revocation as ifthe underlying conviction was unquestioned," United

                                          8
States v. Simmons, 812 F.2d 561, 563 (9th Cir. 1987), and "that an underlying

sentence may not always be valid, but that a court tasked with conducting or

reviewing probation revocation proceedings may not investigate the validity of the

original sentence," Castro-Verdugo, 750 F.3d at 1069.1 Indeed, as described

above, in Castro-Verdugo the Ninth Circuit affirmed the revocation of a probation

term that should never have been imposed in the first place. Id. at 1072. To be

sure, Castro-Verdugo involved a sentence that was statutorily invalid from the

outset, while Legan's convictions and corresponding sentences are constitutionally

invalid but may have been legally valid when they were imposed. Even so,

Castro-Verdugo stands for the general proposition that a district court does not

abuse its discretion by revoking an invalid sentence. Contrary to Legan's position,

then, this Court could revoke both terms of his supervised release without violating

the Double Jeopardy Clause.

      However, Legan and the United States suggest that the equitable course of

action is to terminate one count of his supervised release. But this Court's

sentencing options are guided by statute, not equity. Section 3583(e)(l) allows a

court, after considering the factors in 18 U.S.C. § 3553(a), to terminate a term of



1
  These cases involve the revocation of a term of probation, while Legan's case
involves a term of supervised release. The focus is the revocation proceeding
generally, not the type of sentence revoked. Thus, the distinction is irrelevant. See
Fed. R. Crim. P. 32.1 (governing revocation in both instances).
                                          9
supervised release after one year of the term has elapsed and "if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest

of justice."

      Legan's conduct does not warrant terminating ether term of his supervised

release at this time. At the hearing on November 15, 2018, Legan admitted to

patronizing adult video stores and purchasing sexually explicit movies through his

cable television provider in violation of Special Condition 6 of his supervised

release, as modified, and to violating the terms of his sex offender treatment

program in violation of Special Condition 2, as modified. The details surrounding

those violations, as described in the petition for revocation (Doc. 49) are

concerning, to say the least. But Legan's conduct raised concerns even before the

present revocation. On February 8, 2017, a Report on Offender Under Supervision

(Doc. 43) alleged that Legan possessed sexually explicit magazines in violation of

Special Condition 6, as modified, and that he lied to the probation officer about the

circumstances in violation of Standard Condition 3. On May 2, 2018, a second

Report on Offender Under Supervision (Doc. 44) alleged that Legan had

unauthorized contact with a minor in violation of Special Condition 4, as modified,

and that he violated the rules of his sex offender treatment program in violation of

Special Condition 2, as modified. Additionally, the conduct in the dismissed

violation is irrelevant to the revocation issue, but it does point to significant

                                           10
concerns about the "warranted by the conduct" argument or the interests of justice

determination.

      Even if Legan' s conduct warranted terminating his supervised release, this

Court would likely be barred from doing so by§ 3583(k), which provides that

convictions under 18 U.S.C. § 2252A carry a mandatory minimum of five years'

supervised release. The Ninth Circuit has not considered whether a court's

discretion to terminate supervised release under§ 3583(e)(l) overrides§ 3583(k)'s

mandatory minimum. The Sixth and Seventh Circuits have held that§ 3583(e)(l)

overrides a mandatory minimum supervised release term imposed under§ 3583(a).

United States v. Spine/le, 41 F.3d 1056, 1060-61 (6th Cir. 1994); Pope v. Perdue,

889 F.3d 410, 414 (7th Cir. 2018). However, Legan's minimum supervised release

term is required by § 3583(k), not§ 3583(a). Section 3583(k) was enacted as part

of the Adam Walsh Child Protection and Safety Act of2006, Pub L. No. 109-248,

§ 141(e)(2), 120 Stat. 587, 603 (July 27, 2006), which, among other things,

increased penalties for child pornography offenses. The purpose of the Act-to

punish certain offenses more harshly-suggests that Congress did not intend for

courts to terminate supervised release before the mandatory minimum has been

served. However, because Legan's conduct does not warrant terminating his

supervised release in the first place, the effect of§ 3583(k)'s mandatory minimum

need not be decided here.


                                        11
      Despite this Court being unable to terminate one term ofLegan's supervised

release under§ 3583(e)(l) or to remedy the underlying multiplicitous convictions,

fairness dictates that Legan' s supervised release be revoked only as to Count I.

                                    CONCLUSION

      Based on the foregoing, IT IS ORDERED that Legan' s Motion to Vacate

(Doc. 53) is DENIED.

      IT IS FURTHER ORDERED that Legan' s supervised release is revoked on

Count I pursuant to the concurrently issued Judgment on Revocation.

      DATED this    L      day of December, 2018.




                                                       Boy, District Judge
                                                       istrict Court




                                         12
